DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in claim 1provide one or more resource allocation offers associated with a user (Receiving Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); receive, an acceptance of a first resource allocation offer of the one or more resource allocation offers (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); adjust, based on the acceptance of the first resource allocation offer, a second resource allocation offer from an initial amount of resources to an adjusted amount of resources, wherein the adjusted amount of resources is greater than the initial amount of resources (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and provide the second resource allocation offer (Receiving Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, observation, and judgment and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is, other than system, non-transitory storage device, processing device, and user device nothing in the claim element precludes the step from practically being performed or read into the mind evaluation, observation and judgement for the purposes of Mental Process and Commercial Interactions for Organizing Human Activity.  For example, resource allocation based on user selection to resource allocation offers associated with a user and receive an acceptance of resource allocation offers encompasses what a product manager does to allocate resources to various avenues of sales for a product which is an observation, evaluation, and judgement a mental process and commercial interaction with business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for commercial interactions with business relations, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than system, non-transitory storage device, processing device, and user device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting data about resource allocation is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0040] In some embodiments, the system 130 and the user input system 140 may be used to implement processes described herein, including user-side and server-side processes for adjusting resource allocations based on user selection, in accordance with an embodiment of the present invention. The system 130 may represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and/or the like. The user input system 140 may represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smartphones, and/or the like. The components shown here, their connections, their relationships, and/or their functions, are meant to be exemplary only, and are not meant to limit implementations of the inventions described and/or claimed in this document.

Which shows that this is a generic system being utilized for this process, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processing device identifying attributes, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 16 and 20 also contain the identified abstract ideas above, with the additional elements of a “computer program”, “non-transitory computer-readable medium”, “code”, and “apparatus” which are highly generalized as per Applicant’s specification as considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2 and 17 also contains the identified abstract ideas, further limiting them such as is configured to, when providing the one or more resource allocation offers, cause to display the one or more resource allocation offers (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the additional elements graphical user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 3-15 and 18-19 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-20 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).
Signals Per Se - Claims 16-19 are not in one of the four statutory categories of invention.  Claim 16 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification in paragraphs [0019] and [0042].   As a result, Claim 16 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims.  
                The dependent Claims 17-19 are similarly rejected as they inherit the deficiencies of the rejected independent Claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2019/010,2715 to Sarir (hereinafter referred to as “Sarir”) in view of US patent number 10,217,069 to Scicluna (hereinafter referred to as “Scicluna”).

(A) As per claims 1/16/20, Sarir teaches A system for adjusting resource allocation based on user selection (Sarir: [a system for “change” or adjusting resource allocation based on “manager” or user “application” or selection 0031]; 
and configured to: provide one or more resource allocation offers associated with a user (Sarir: [configured or “determine” one or more resource allocation offers associated with 0030 a user 0025]); 
receive, an acceptance of a resource allocation offer of the one or more resource allocation offers (Sarir: [receiving an “approval” or acceptance of a resource allocation “response” or offer of the one or more resource allocation “response” or offers 0033]); 
adjust, based on the acceptance of the resource allocation offer, a resource allocation offer from an initial amount of resources to an adjusted amount of resources, wherein the adjusted amount of resources the initial amount of resources (Sarir: [“change” or adjust based on the 0031 an “approval” or acceptance of a resource allocation “response” or offer from an initial amount of resources to a “change” or adjusted amount or resources where there is an initial amount of resources and an adjusted amount or resources 0033; 
and provide the resource allocation offer (Sarir: [provide the resource allocation “requested” or offer]).
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements and being greater than a specific value.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
Being greater than a specific value (Scicluna: [Col 47 Lines 55-60 being greater than a specific value])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements and being greater than a specific value of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna
The reference Sarir also teaches user devices and graphical user interfaces 0050 and non-transitory storage device and processor 0019 for this and subsequent claims.

(B) As per claims 2/17, Sarir teaches is configured to, when providing the one or more resource allocation offers as in claim 1. Sarir also teaches the display of resource allocation offers (Sarir: [ the display of 0050 resource allocation “response” or offers 0033]) 

(C) As per claims 3/18, Sarir teaches configured to, when providing the one or more resource allocation offers to the one or more resource allocation offers as in claim 1. Sarir also teaches the use of a notification (Sarir: [the use of a notification 0018])

(D) As per claims 4/19, Sarir teaches configured to generate associated with resource distributions, the one or more resource allocation offers as in claim 1. Sarir also teaches use of historical data (the use of “past” or historical data 0039])

(E) As per claim 5, Sarir teaches associated with resource comprises associated with resource associated with the user as in claim 1. Sarir also teaches use of historical data and distributions (the use of “past” or historical data 0039 and distributions 0043])

(F) As per claim 6, Sarir teaches associated with resource comprises associated with resource associated as in claim 1. Sarir also teaches use of historical data and distributions and multiple users (Sarir:[the use of “past” or historical data 0039 and distributions 0043 and multiple users 0058])

(G) As per claim 7, Sarir teaches resource allocation offer is related to the resource allocation offer as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(H) As per claim 8, Sarir teaches configured to adjust the resource allocation offer as in claim 1. Sarir also teaches the use of rules (Sarir: [the use of “policy” or rules])
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(I) As per claim 9, Sarir teaches configured to, when adjusting the resource allocation offer, associated with the resource allocation offer as in claim 1. Sarir also teaches communication with an entity (Sarir: [communication with a “device” or entity 0024])
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(J) As per claim 10, Sarir teaches configured to, when adjusting the resource allocation offer, associated with a plurality of resource allocation offers, wherein the plurality of resource allocation offers includes the resource allocation offer as in claim 1. Sarir also teaches communication with entities (Sarir: [communication with “devices” or entities 0024])
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(K) As per claim 11, Sarir teaches configured to: when adjusting the resource allocation offer, associated with a plurality of resource allocation offers, wherein the plurality of resource allocation offers includes the resource allocation offer as in claim 1. Sarir also teaches communication with entities (Sarir: [communication with “devices” or entities 0024]); 
when adjusting the resource allocation offer, receive from the plurality of entities, for the plurality of resource allocation offers, wherein based on the acceptance of the resource allocation offer as in claim 1. Sarir also teaches updating the resources (Sarir: [“change” or updating the resources 0031]); 
and when providing the resource allocation offer, provide the plurality of resource allocation offers as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(L) As per claim 12, Sarir teaches configured to: Page 32 of 36 ATTY DKT. NO. 10349US1.014033.3875when providing the one or more resource allocation offers, provide a plurality of resource allocation offers as in claim 1; 
when adjusting the resource allocation offer, communicate with a plurality of entities associated with the plurality of resource allocation offers, wherein the plurality of resource allocation offers includes the resource allocation offer as in claim 1; 
when adjusting the resource allocation offer, receive from the plurality of entities, for the plurality of resource allocation offers, wherein based on the acceptance of the resource allocation offer as in claim 1. Sarir also teaches updating the resources (Sarir: [“change” or updating the resources 0031]); 
and when providing the resource allocation offer, provide the plurality of resource allocation offers as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(M) As per claim 13, Sarir teaches configured to: receive, another acceptance of the resource allocation offer as in claim 1; 
adjust, based on the other acceptance of the resource allocation offer, a resource allocation offer from a amount of resources to a amount of resources, wherein the amount of resources the amount resources as in claim 1; 
and provide the resource allocation offer as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements and being greater than a specific value.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
Being greater than a specific value (Scicluna: [Col 47 Lines 55-60 being greater than a specific value])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements and being greater than a specific value of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(N) As per claim 14, Sarir teaches configured to cause, based on the acceptance of the resource allocation offer as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements, being greater than a specific value, and delivering an object with an autonomous vehicle to an address.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
Being greater than a specific value (Scicluna: [Col 47 Lines 55-60 being greater than a specific value])
Delivering an object with an autonomous vehicle to an address (Scicluna: [Col 3 Lines 50-55 delivering an object to a “location” or address with Col 38 Lines 45-50 an autonomous vehicle])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements, being greater than a specific value, and delivering an object with an autonomous vehicle to an address of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

(O) As per claim 15, Sarir teaches configured to: receive another acceptance of the resource allocation offer as in claim 1.; 
and cause, based on the other acceptance of the resource allocation offer as in claim 1.
Although Sarir teaches the use of resource allocation, it does not explicitly teach the use of ranking various specific elements, being greater than a specific value, and delivering an object with an autonomous vehicle to an address.
Scicluna teaches:
The use of ranking various specific elements (Scicluna: [Col 25 Lines 10-15 the ranking of various specific elements])
Being greater than a specific value (Scicluna: [Col 47 Lines 55-60 being greater than a specific value])
Delivering an object with an autonomous vehicle to an address (Scicluna: [Col 3 Lines 50-55 delivering an object to a “location” or address with Col 38 Lines 45-50 an autonomous vehicle])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of resource allocation of Sarir with the use of ranking various specific elements, being greater than a specific value, and delivering an object with an autonomous vehicle to an address of Scicluna as they are analogous art along with the current invention which solve problems with the use of resource allocation, and the combination would lead to an improved system of the use of resource allocation which would improve the efficacy of analyzing resource allocation as taught in [Col 3 Lines 1-7] of Scicluna

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's
Disclosure.
US 20200184576 A1
Rayes; Freddy V. et al.
ENERGY RESOURCE PRE-ALLOCATION AND DELIVERY BASED ON DEMAND
US 20200042920 A1
Moorthy; Satish et al.
APPARATUS AND METHOD FOR RESOURCE ALLOCATION PREDICTION AND MODELING, AND RESOURCE ACQUISITION OFFER GENERATION, ADJUSTMENT AND APPROVAL
US 20190340716 A1
Cella; Charles Howard
TRANSACTION-ENABLED SYSTEMS AND METHODS FOR CREATING AN AGGREGATE STACK OF INTELLECTUAL PROPERTY
US 10157396 B1
Phillips; Jeremy et al.
Allocation of service provider resources based on a capacity to provide the service
US 20170330159 A1
Castinado; Joseph Benjamin et al.
RESOURCE ALLOCATION AND TRANSFER IN A DISTRIBUTED NETWORK
US 20170076283 A1
Dintenfass; Katherine et al.
SYSTEM FOR MODELING AND IMPLEMENTING EVENT-RESPONSIVE RESOURCE ALLOCATION STRUCTURES
US 20150379488 A1
Ruff; Lawrence H. et al.
AUTOMATED PROACTIVE ELECTRONIC RESOURCE ALLOCATION PROCESSING SYSTEM
US 8645425 B1
Brown; Douglas P. et al.
Guiding the development of workload group definition classifications
US 20130080619 A1
Assuncao; Marcos Dias De et al.
SYSTEM, METHOD AND PROGRAM PRODUCT FOR OPTIMIZING VIRTUAL MACHINE PLACEMENT AND CONFIGURATION
US 8386287 B2
Naveh; Yehuda et al.
Resource management using constraint programming with efficient ordering of variables


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	8/27/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683